Exhibit 10.3

PERSONAL AND CONFIDENTIAL

October 22, 2008

Ms. Adrienne Lazarus

220 Riverside Blvd, Apt 21B

New York, NY 10069

Dear Adrienne:

This will confirm the agreement between you and AnnTaylor, Inc. (hereafter
referred to as the “Company”) regarding your separation from the Company.

 

1. We agree that your date of separation from employment with the Company is
August 12, 2008 (the “Separation Date”). You hereby resign as an Officer and/or
Director of all subsidiaries, parents and affiliates of the Company, effective
as of August 12, 2008.

 

2. In consideration of this Agreement, and the general release set forth herein,
the Company agrees to provide you severance compensation in accordance with and
subject to the terms of the Confidentiality, Non-Solicitation of Associates and
Non-Competition Agreement (the “Confidentiality Agreement”) you executed in June
2008 and this Agreement. That severance compensation is described in Schedule A,
attached hereto.

 

3. You acknowledge that the Company’s payment of the severance compensation
described in paragraph 2 and in Schedule A is good and sufficient consideration
for your execution of this Agreement and general release and that you would not
be entitled to any severance compensation in the absence of this Agreement.

 

4.

In consideration of the additional compensation described in this Agreement, you
hereby voluntarily, fully and unconditionally release and forever discharge the
Company, its benefit plans, its present and former parent corporation(s),
subsidiaries, affiliates and otherwise related entities and their respective
incumbent and former employees, directors, plan administrators, officers and
agents, individually and in their official capacities (collectively, the
“Releasees”), from any and all charges, actions, causes of action, claims,
demands, debts, dues, bonds, accounts, covenants, contracts, liabilities, or
damages of any nature whatsoever, whether now known or unknown, to whomever
made, which you or your heirs, executors, administrators, successors or assigns
ever had, now have or may have against any or all of the Releasees for or by
reason of any cause, nature or thing whatsoever, arising out of or related to
your employment



--------------------------------------------------------------------------------

 

with the Company or the termination of such employment occurring up to and
including the date on which you sign this Agreement, including, by way of
example and without limiting the broadest application of the foregoing, any
actions, causes of action, or claims under any contract or federal, state or
local decisional law, statutes, regulations or constitutions, any claims for
notice, pay in lieu of notice, wrongful dismissal, breach of contract,
defamation or other tortious conduct, discrimination on the basis of actual or
perceived disability, age, sex, race or any other factor (including, without
limitation, any claim pursuant to Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990; the
Family Medical Leave Act of 1993; the Age Discrimination in Employment Act of
1967, as amended; Sections 1981 through 1988 of Title 42 of the United States
Code; the Equal Pay Act of 1963; The National Labor Relations Act; The
Vocational Rehabilitation Act; The Occupational Safety and Health Act of 1970;
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan); The Consolidated Omnibus
Budget Reconciliation Act of 1985; The Immigration Reform and Control Act, as
amended; The Workers Adjustment and Retraining Notification Act; The
Sarbanes-Oxley Act of 2002; The Fair Credit Reporting Act; New York State Human
Rights Law; New York Rights of Persons With Disabilities; New York
Confidentiality of Records of Genetic Tests; New York Whistleblower; New York
Statutory Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim; New York Smokers’ Rights Law; New York Equal Pay Law; New
York Equal Rights Law; The New York State Labor Relations Act; the general
regulations of the New York State Division of Human Rights; The New York State
Labor Law; The New York Wage Hour and Wage Payment Laws; The New York Minimum
Wage Law, as amended; The New York City Administrative Code, Title 8, Chapter 1;
The New York City Civil Rights Law; The New York Occupational Safety and Health
Laws; The New York Non-Discrimination for Legal Activities Law; the New York
City Administrative Code and Charter, as amended); and any claim pursuant to any
other applicable employment standards or human rights legislation or for
severance pay, salary, bonus, incentive or additional compensation, vacation
pay, interest and/or attorney’s fees.

You acknowledge that this general release is not made in connection with an exit
incentive or other employment termination program offered to a group or class of
employees. You acknowledge that this Agreement does not limit your right, where
applicable, to file or participate in an investigative proceeding of any
federal, state or local governmental agency. To the extent permitted by law, you
agree that if such an administrative claim is made, you shall not be entitled to
recover any individual monetary relief or other individual remedies. If you have
made or should hereafter make any complaint, charge, claim, allegation or
demand, or commence or threaten to commence any action, complaint, charge, claim
or proceeding, against any or all of the Releasees for or by reason of any
cause, matter or thing whatsoever existing up to and including the date on which
you sign this Agreement, this Agreement may be raised as, and shall constitute a



--------------------------------------------------------------------------------

complete bar to, any such action, complaint, charge, claim, allegation or
proceeding, and, subject to a favorable ruling by a tribunal of final
jurisdiction, the Releasees shall recover from you, and you shall pay to the
Releasees, all costs incurred by them, including their attorneys’ fees, as a
consequence of any such action, complaint, charge, claim, allegation or
proceeding except as prohibited by applicable law or the Age Discrimination in
Employment Act of 1967, as amended; provided, however, that this shall not limit
you from enforcing your rights under this Agreement and in the event any action
is commenced to enforce your rights under this Agreement, each party shall bear
its own legal fees and expenses.

 

5. You represent that you have not brought against the Company or the Company’s
parents, subsidiaries, affiliates or any of the Releasees, any complaints,
charges, claims, actions or proceedings arising out of your employment by the
Company or any other matter arising on or prior to the date hereof.

 

6. You hereby confirm that you have returned to the Company all Company property
in your possession, including, without limitation, laptop computers,
blackberries, cellular telephones, credit cards and door and file keys.

 

7. You acknowledge and agree that you remain bound by the provisions of
Paragraphs 1 (Protection of Confidential Information) and 2 (Non-Solicitation of
Associates; Non-Competition) of the Confidentiality Agreement.

 

8. You are advised to consult with an attorney of your choosing prior to signing
this Agreement and the acknowledgement described in Paragraph 9 below. You
confirm that you have the right and have been given the opportunity to review
this Agreement and such acknowledgement and, specifically, the release set forth
in paragraph 4 and the representations and agreements set forth in paragraph 5,
with an attorney of your choice. You also understand and agree that you have
entered into this Agreement and such acknowledgement freely and voluntarily.

 

9. You have twenty-one days to consider the terms of this Agreement. In
addition, once you have signed this Agreement, you will have 7 additional days
from the date you sign it to revoke your consent. To revoke your consent to this
Agreement, you must clearly communicate in writing your decision to do so to the
Executive Vice President, Human Resources of the Company (at the address shown
at the end of this letter) within the 7-day period. This Agreement will not
become effective until 7 days after the date you have signed it, as indicated on
the last page hereof. Such latest day is considered to be the “Effective Date”
of this Agreement. You acknowledge that you have consulted with an attorney
prior to the execution of this Agreement or you have determined of your own free
will not to consult with an attorney. If you do not sign this Agreement within
the twenty-one day period, the offer of the severance compensation set forth in
this Agreement will be automatically rescinded and become null and void.



--------------------------------------------------------------------------------

10. You agree to keep the terms of your severance compensation and this
Agreement confidential, other than as necessary to consult with your legal or
tax advisors, and your family, or as required by law or in conjunction with a
tax audit.

 

11. You agree that you have been paid and/or have received all compensation and
wages to which you may be entitled. You affirm that you have been granted any
leave to which you were entitled under the Family and Medical Leave Act or
related state or local leave or disability accommodation laws.

 

12. Neither the offer of this Agreement nor the Agreement itself will be
construed as an admission that the Company or its employees, representatives or
agents failed in any way to act properly or lawfully in connection with your
employment and/or the cessation of your employment. To the contrary, the Company
specifically denies any wrongful or unlawful treatment towards you.

 

13. All provisions and portions of this Agreement are severable. If any
provision or portion of this Agreement or the application of any provision or
portion of the Agreement will be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this
Agreement will remain in full force and effect and will continue to be
enforceable to the fullest and greatest extent permitted by law.

 

14. The terms in this letter and the Confidentiality Agreement constitute the
entire agreement between us and may not be altered or modified other than in a
writing signed by you and the Company. You represent that in executing this
Agreement you do not rely and have not relied upon any representation or
statement not set forth herein made by the Company or any of its agents,
representatives, attorneys or Releasees with respect to the subject matter,
basis or effect of this Agreement, or otherwise.

 

15. This Agreement will be governed by the laws of the State of New York,
without reference to its choice of law rules.

 

16. In no event shall you be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by you as a result of subsequent employment.

 

17. This Agreement shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, administrators, representatives,
executors, successors and assigns, including but not limited to (i) with respect
to the Company, any entity with which the Company may merge or consolidate or to
which the Company may sell all or substantially all of its assets, and (ii) with
respect to the Employee, her executors, administrators, heirs and legal
representatives.



--------------------------------------------------------------------------------

If this letter correctly sets forth our understanding, please so signify by
signing and dating the enclosed copy of this letter and returning it to the
Executive Vice President, Human Resources, AnnTaylor, Inc., 7 Times Square, New
York, New York 10036.

Very truly yours,

AnnTaylor, Inc.

 

By:

 

/s/    Mark G. Morrison

  Mark G. Morrison   Executive Vice President, Human Resources

AGREED TO AND ACCEPTED:

 

/s/    Adrienne Lazarus

Adrienne Lazarus

Dated: October 23, 2008



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Severance Pay

 

  •  

Amount of Severance Pay: $1,162,500.00, less applicable taxes and deductions.

 

  •  

Payment Start Date and Method of Payment: The Severance Pay will be paid in the
following manner:

 

  •  

As soon as practicable after the six month period following your Separation Date
(on or about February 15, 2009), you will receive a payment of ($656,250.00).

 

  •  

Following this initial payment, you will receive the remaining Severance Pay
($506,250.00) in 12 substantially equal semi-monthly installments and in the
same manner as the Company’s regular payroll practice

 

2. Medical, Dental and Vision Benefits – For a period of 12 months following
your Separation Date, you will continue to receive benefits under the Company’s
medical, dental and vision benefit plans to the same extent as if you were an
active associate. At the end of this 12 month period, you may elect to continue
your benefits under COBRA at your own expense.

 

3. AMIP Bonus – You will be eligible to receive a bonus for the Spring 2008
season as if you had remained an active associate. This bonus of $70,875, less
applicable taxes and deductions, is based upon actual performance for the season
and will be paid as soon as practicable after the Effective Date. The additional
banked amount from the Spring 2008 bonus ($29,768, less applicable taxes and
deductions) will be paid in March 2009. You will be eligible to receive a bonus
under the AMIP Plan for the Fall 2008 season as if you had remained an active
associate for the entire season. This bonus, if any, will be based upon actual
performance for the season and will be paid in March 2009.

 

4. Restricted Cash Feature – You will receive payment of all monies earned but
not yet vested under the Restricted Cash Feature of the AMIP Plan, including
monies earned in the Fall 2008 season, as if you had remained an active
associate for the entire season. This bonus will be based upon actual
performance for the season. The Company will pay the earned monies in the
Restricted Cash Feature in accordance with the payment schedule for active
associates.

 

5. Outplacement

 

  •  

You are eligible to receive 12 months of outplacement services as selected by
the Company. You must begin to utilize the outplacement services within the
first 12 months after your Separation Date.

 

/s/    Mark G. Morrison

  

10/27/08

         Mark G. Morrison    Date          Executive Vice President, Human
Resources            

/s/    Adrienne Lazarus

  

10/23/08

         Adrienne Lazarus    Date         